129 F.3d 122
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Thomas Louis Smykalski, Appellant,Appeal from the United Statesv.District Court for the District of Minnesota.  Lou Stender,Warden of Minnesota Correctional Facility,Faribault, Appellee.
No. 97-1815MN.
United States Court of Appeals, Eighth Circuit.
Oct. 30, 1997.

Appeal from the United States District Court for the District of Minnesota.
Before FAGG, WOLLMAN, and ARNOLD, Circuit Judges.
PER CURIAM.


1
DThomas Louis Smykalski appeals the district court's denial of Smykalski's 28 U.S.C. § 2254 petition for writ of habeas corpus.  Having considered the record and the parties' briefs, we agree with the district court that Smykalski failed to satisfy the prejudice requirement set forth in Strickland v. Washington, 466 U.S. 668, 694 (1984).  Specifically, Smykalski failed to show there was a reasonable probability he would have acknowledged his guilt and accepted a plea offer had he been properly advised about the risks of trial.  See Engelen v. United States, 68 F.3d 238, 241 (8th Cir.1995).  Alternatively, Smykalski invites this panel to relieve Smykalski of his burden to establish prejudice and to reinstate the cumulative error test in this circuit.  Contrary to Smykalski's view, we are not at liberty to modify the Strickland decision.  Likewise, we are not permitted to alter the holding of another panel of this court about the cumulative impact of an attorney's errors.  See Girtman v. Lockhart, 942 F.2d 468, 474-75 (8th Cir.1991).  We also decline to consider arguments raised for the first time on appeal.  The district court correctly denied Smykalski relief and further discussion is not warranted.  We affirm.  See 8th Cir.  R. 47B.